Name: Thirty-seventh Commission Directive 81/332/EEC of 9 April 1981 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1981-05-18

 Avis juridique important|31981L0332Thirty-seventh Commission Directive 81/332/EEC of 9 April 1981 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 131 , 18/05/1981 P. 0001 - 0003++++THIRTY-SEVENTH COMMISSION DIRECTIVE OF 9 APRIL 1981 AMENDING THE ANNEXES TO COUNCIL DIRECTIVE 70/524/EEC CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 81/332/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/524/EEC OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 1 ) , AS LAST AMENDED BY THE ACT OF ACCESSION OF GREECE , WHEREAS DIRECTIVE 70/524/EEC PROVIDES FOR THE CONTENT OF ITS ANNEXES TO BE REGULARLY AMENDED TO TAKE ACCOUNT OF DEVELOPMENTS IN SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS CANTHAXANTHIN , THE USE OF WHICH IS PERMITTED AS A COLOURING AGENT IN POULTRY FEEDINGSTUFFS , MAY ALSO BE PERMITTED IN FEEDS FOR CERTAIN OTHER DOMESTIC ANIMALS ; WHEREAS THE USE OF ARPRINOCIDE AS A COCCIDIOSTAT HAS BEEN TESTED SUCCESSFULLY IN SOME MEMBER STATES ; WHEREAS IT SHOULD BE PERMITTED AT NATIONAL LEVEL AT LEAST , PROVISIONALLY AND ON CERTAIN CONDITIONS , UNTIL SUCH TIME AS IT IS PERMITTED AT COMMUNITY LEVEL ; WHEREAS THE INVESTIGATION OF CERTAIN EMULSIFIERS CURRENTLY LISTED IN ANNEX II TO DIRECTIVE 70/524/EEC AND THEREFORE AUTHORIZABLE AT NATIONAL LEVEL HAS NOT YET BEEN COMPLETED ; WHEREAS , THEREFORE , THE PERIOD OF AUTHORIZATION OF THESE SUBSTANCES SHOULD BE EXTENDED ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE ANNEXES TO DIRECTIVE 70/524/EEC ARE HEREBY AMENDED AS FOLLOWS : 1 . IN ANNEX I , PART F , " COLOURING MATTERS INCLUDING PIGMENTS " , THE TEXT OF POINT 1 , " CAROTENOIDS AND XANTHOPHYLLS " , SHALL BE REPLACED BY THE FOLLOWING : EEC NO*ADDITIVES*CHEMICAL FORMULA , DESCRIPTION*SPECIES OF ANIMAL*MAXIMUM AGE*PPM OF COMPLETE FEEDINGSTUFFS*OTHER PROVISIONS* *****MINIMUM CONTENT*MAXIMUM CONTENT** *1 . CAROTENOIDS AND XANTHOPHYLLS : *** - * - **SATISFACTION OF THE CONDITIONS LAID DOWN IN RESPECT OF THE COLOURING OF FOODSTUFFS BY COMMUNITY RULES* E 160C*CAPSANTHIN*C40H58O3*POULTRY***80 ( TOTAL ) ** E 160E*BETA-APO-8'-CAROTENAL*C30H40O*POULTRY***80 ( TOTAL ) ** E 160F*ETHYL ESTER OF BETA-APO-8'-CAROTENOIC ACID*C32H44O2*POULTRY***80 ( TOTAL ) ** E 161B*LUTEIN*C40H56O2*POULTRY***80 ( TOTAL ) ** E 161C*CRYPTOXANTHIN*C40H56O*POULTRY***80 ( TOTAL ) ** E 161E*VIOLAXANTHIN*C40H56O4*POULTRY***80 ( TOTAL ) ** E 161H*ZEAXANTHIN*C40H56O2*POULTRY***80 ( TOTAL ) ** E 161I*CITRANAXANTHIN*C33H44O*LAYING HENS***** E 161G*CANTHAXANTHIN*C40H52O2* ( A ) POULTRY***** *** ( B ) CATS AND DOGS***** 2 . IN ANNEX II : ( A ) IN PART B , " COCCIDIOSTATS AND OTHER MEDICINAL SUBSTANCES " , THE FOLLOWING ITEM SHALL BE ADDED : EEC NO*ADDITIVES*CHEMICAL FORMULA , DESCRIPTION*SPECIES OF ANIMAL*MAXIMUM AGE*PPM OF COMPLETE FEEDINGSTUFFS*OTHER PROVISIONS*PERIOD OF AUTHORIZATION* *****MINIMUM CONTENT*MAXIMUM CONTENT*** 25*ARPRINOCID*9-(2-CHLORO-6-FLUOROPHENYL-METHYL)-9H - PURINE-6-AMINE*CHICKENS FOR FATTENING* - *50*60*USE PROHIBITED AT LEAST FIVE DAYS BEFORE SLAUGHTER*31 DECEMBER 1983* ( B ) IN PART C " EMULSIFIERS , STABILIZERS , THICKENERS AND GELLING AGENTS " , THE DATE " 30 JUNE 1981 " SHALL BE REPLACED BY THE DATE " 31 DECEMBER 1984 " FOR THE FOLLOWING ITEMS : NO 7 . KARAYA GUM , NO 8 . POLYGLYCEROL POLYRICINOLEATE , NO 12 . POLYOXYETHYLENE ( 20 ) SORBITAN MONOLAURATE , NO 13 . POLYOXYETHYLENE ( 20 ) SORBITAN MONOPALMITATE , NO 14 . POLYOXYETHYLENE ( 20 ) SORBITAN MONOSTEARATE , NO 15 . POLYOXYETHYLENE ( 20 ) SORBITAN TRISTEARATE , NO 16 . POLYOXYETHYLENE ( 20 ) SORBITAN MONO-OLEATE , NO 17 . POLYOXYETHYLENE ( 8 ) STEARATE , NO 18 . POLYOXYETHYLENE ( 40 ) STEARATE , NO 26 . DIOCTYL SODIUM SULPHOSUCCINATE . ARTICLE 2 THE MEMBER STATES SHALL , NOT LATER THAN 30 JUNE 1981 , BRING INTO FORCE THE LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH ARTICLE 1 ( 1 ) , AND SHALL IMMEDIATELY INFORM THE COMMISSION THEREOF . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 9 APRIL 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 .